DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 4, 6-10, 12, 13, 18-20 of Group I, wherein species (a) in the reply filed on 06/22/2022 is acknowledged.
Claims 3 and 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and claims 5 and 14-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2, 4, 6, 7, 9, 10, 13, and 18-20 are objected to because of the following informalities:  
In order to ensure proper antecedent basis, it is suggested to amend “the liquid” to “the coating liquid” in line 2 of each of claims 1, 6, and 7; line 1 of each of claims 2, 4, 9, 10, 13 and 18-20. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, while there is support for specific mole number (i.e., mol %) of silicon in the silicon-containing compound and a specific mol. % of alkaline earth metal in the alkaline earth metal compound, as set forth on page 22 of Specification, there is no support to broadly recite mole number of silicon in the silicon-containing compound greater than a mole number of alkaline earth metal in the alkaline earth metal compound, in any degree, as presently claimed.

Regarding dependent claims 9, 10 and 12, these claims do not remedy the deficiencies of parent claim 8 noted above, and are rejected for the same rationale.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-10, 12, 13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP 4840547 B2; hereinafter Hayashi), taken in view of evidence by PubChem: Tetramethoxysilane (hereinafter PubChem) and Convert Units: Molecular weight of Barium Nitrate (hereinafter Convert Units).
	The Examiner has provided a machine translation of JP 4840547 B2. The citations of the prior art in this rejection refer to the machine translation.
	
Regarding claims 1, 2, 4, 6, 7 and 13, Hayashi teaches a film-forming composition (i.e., coating liquid) for forming an insulating film (Hayashi, page 19, line 7; [0059]; [0004]), 
wherein the film-forming composition is obtained by dissolving or dispersing a component (A) and a component (B) in an organic solvent (C) (Hayashi, [0028]) (i.e., comprising a solvent),
wherein at least one silane compound constitutes the component (A) (Hayashi, [0019]; [0006]) (i.e., component (A) is a silicon-containing compound);
wherein component (B) is a compound of Group IIA metal in the periodic table of elements, preferably at least one metal compound selected from the group comprising beryllium, magnesium, calcium, strontium, and barium (Hayashi, [0025]-[0026]; page 19, lines 5-6) (i.e., component (B) is an alkaline earth metal compound),
wherein examples of the component (B) include magnesium chloride, magnesium nitrate, beryllium chloride, beryllium nitrate, calcium chloride, calcium nitrate, calcium silicofluoride, strontium chloride, strontium nitrate, barium chloride, and barium nitrate, wherein two or more of these components (B) may be used simultaneously (Hayashi, [0026]-[0027]) (i.e., inorganic alkaline earth metal compound comprising alkaline earth metal nitric acid salt, alkaline earth metal chloride, and/or alkaline earth metal fluoride; magnesium nitrate, beryllium nitrate, calcium nitrate, strontium nitrate, and barium nitrate are alkaline earth metal nitric acid salts);
wherein in producing the hydrolyzed condensate (A) (i.e., component (A)), a catalyst is used, wherein examples of the catalyst include metal chelate compounds such as tris (acetylacetonate) aluminum, tris (ethylacetoacetate) aluminum, wherein these metal chelate compounds may be used alone or in combination of two or more (Hayashi, [0020]; page 19, lines 11-12) (i.e., aluminum containing compound; organic aluminum compound comprising an acetylacetonato group).

Given that Hayashi discloses the film-forming composition that overlaps the presently claimed coating liquid, including magnesium chloride, magnesium nitrate, beryllium chloride, beryllium nitrate, calcium chloride, calcium nitrate, calcium silicofluoride, strontium chloride, strontium nitrate, barium chloride, and barium nitrate (i.e., the component (B); inorganic alkaline earth metal compound) (Hayashi, [0026]-[0027]), it therefore would be obvious to one of ordinary skill in the art, to use the film-forming composition, which is both disclosed by Hayashi and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Given that Hayashi discloses the film-forming composition that overlaps the presently claimed coating liquid, including tris (acetylacetonate) aluminum and/or tris (ethylacetoacetate) aluminum (i.e., catalyst; aluminum containing compound; organic aluminum compound) (Hayashi, [0020]), it therefore would be obvious to one of ordinary skill in the art, to use the film-forming composition, which is both disclosed by Hayashi and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

	Alternatively, the recitation in the claims that the coating liquid is “suitable for forming insulating film” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Hayashi discloses a film-forming composition is obtained by dissolving or dispersing the component (A) and the component (B) in an organic solvent (C) (Hayashi, [0028]), wherein at least one silane compound constitutes the component (A) (Hayashi, [0019]; [0006]), wherein component (B) is a compound of Group IIA metal in the periodic table of elements (Hayashi, [0025]-[0026]; page 19, lines 5-6), wherein examples of the component (B) include magnesium chloride, magnesium nitrate, beryllium chloride, beryllium nitrate, calcium chloride, calcium nitrate, calcium silicofluoride, strontium chloride, strontium nitrate, barium chloride, and barium nitrate, wherein two or more of these components (B) may be used simultaneously (Hayashi, [0026]-[0027]), as presently claimed, it is clear that the composition of Hayashi would be capable of performing the intended use, i.e. forming insulating film, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.


Regarding claim 8, Hayashi teaches a film-forming composition (i.e., coating liquid) for forming an insulating film (Hayashi, page 19, line 7; [0059]; [0004]), 
wherein the film-forming composition is obtained by dissolving or dispersing a component (A) and a component (B) in an organic solvent (C) (Hayashi, [0028]) (i.e., comprising a solvent),
wherein at least one silane compound constitutes the component (A) (Hayashi, [0019]; [0006]) (i.e., component (A) is a silicon-containing compound);
wherein component (B) is a compound of Group IIA metal in the periodic table of elements, preferably at least one metal compound selected from the group comprising beryllium, magnesium, calcium, strontium, and barium (Hayashi, [0025]-[0026]; page 19, lines 5-6) (i.e., component (B) is an alkaline earth metal compound),
wherein the amount of the component (B) in the film-forming composition is 0.0001 to 0.015 parts by weight with respect to 100 parts by weight of the component (A) (Hayashi, [0027]; page 19, lines 7-8).

While Hayashi does not explicitly disclose wherein a mole number of silicon in the silicon-containing compound is greater than a mole number of alkaline earth metal in the alkaline earth metal compound, as presently claimed, it would have been obvious to one of ordinary skill in the art that the amount of the component (B) (i.e., alkaline earth metal compound) in the film-forming composition with respect the component (A) (i.e., silicon-containing compound) of Hayashi would overlap with a mole number of silicon in the component (A) greater than a mole number of alkaline earth metal in the component (B), and thereby arrive at the claimed invention.
For example, if tetramethoxysilane is used as component (A) (Hayashi, [0012]; [0007]), which has a molecular weight of 152.22 as evidenced by PubChem, barium nitrate is used as component (B) (Hayashi, [0026]), which has a molecular weight of 261.3368 g/mol as evidenced by Convert Units, and the amount of the component (B) in the film-forming composition 0.015 parts by weight with respect to 100 parts by weight of the component (A) (Hayashi, [0027]; page 19, lines 7-8), a molar ratio of component (B) to component (A) (i.e., molar ratio of alkaline earth metal compound to silicon-containing compound) would be about 8.7 × 10-5  (i.e., a mole number of silicon in the component (A) is greater than a mole number of alkaline earth metal in the component (B); 0.015 g component (B) / 100 g component (A) × 1/(261.3368 g/mol) × (152.22 g/mol) = 8.7 × 10-5 mol component (B) / mol component (A)).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Alternatively, the recitation in the claims that the coating liquid is “suitable for forming insulating film” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Hayashi discloses a film-forming composition is obtained by dissolving or dispersing the component (A) and the component (B) in an organic solvent (C) (Hayashi, [0028]), wherein at least one silane compound constitutes the component (A) (Hayashi, [0019]; [0006]), wherein component (B) is a compound of Group IIA metal in the periodic table of elements (Hayashi, [0025]-[0026]; page 19, lines 5-6), wherein examples of the component (B) include magnesium chloride, magnesium nitrate, beryllium chloride, beryllium nitrate, calcium chloride, calcium nitrate, calcium silicofluoride, strontium chloride, strontium nitrate, barium chloride, and barium nitrate, wherein two or more of these components (B) may be used simultaneously (Hayashi, [0026]-[0027]), as presently claimed, it is clear that the composition of Hayashi would be capable of performing the intended use, i.e. forming insulating film, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claims 9 and 10, Hayashi further teaches wherein examples of the component (B) include magnesium chloride, magnesium nitrate, beryllium chloride, beryllium nitrate, calcium chloride, calcium nitrate, calcium silicofluoride, strontium chloride, strontium nitrate, barium chloride, and barium nitrate, wherein two or more of these components (B) may be used simultaneously (Hayashi, [0026]-[0027]) (i.e., inorganic alkaline earth metal compound comprising alkaline earth metal nitric acid salt, alkaline earth metal chloride, and/or alkaline earth metal fluoride).

Given that Hayashi discloses the film-forming composition that overlaps the presently claimed coating liquid, including magnesium chloride, magnesium nitrate, beryllium chloride, beryllium nitrate, calcium chloride, calcium nitrate, calcium silicofluoride, strontium chloride, strontium nitrate, barium chloride, and barium nitrate (i.e., the component (B); inorganic alkaline earth metal compound) (Hayashi, [0026]-[0027]), it therefore would be obvious to one of ordinary skill in the art, to use the film-forming composition, which is both disclosed by Hayashi and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


Regarding claim 12, Hayashi further teaches wherein in producing the hydrolyzed condensate (A) (i.e., component (A)), a catalyst is used, wherein examples of the catalyst include metal chelate compounds such as tris (acetylacetonate) aluminum, tris (ethylacetoacetate) aluminum, wherein these metal chelate compounds may be used alone or in combination of two or more (Hayashi, [0020]; page 19, lines 11-12) (i.e., aluminum containing compound; organic aluminum compound comprising an acetylacetonato group).

Given that Hayashi discloses the film-forming composition that overlaps the presently claimed coating liquid, including tris (acetylacetonate) aluminum and/or tris (ethylacetoacetate) aluminum (i.e., catalyst; aluminum containing compound; organic aluminum compound) (Hayashi, [0020]), it therefore would be obvious to one of ordinary skill in the art, to use the film-forming composition, which is both disclosed by Hayashi and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


Regarding claims 18 and 19, Hayashi further teaches wherein two or more of these components (B) may be used simultaneously (Hayashi, [0027]), 
wherein examples of the component (B) include potassium borate, potassium borohydride, potassium metaborate, potassium tetraborate, rubidium borate, rubidium borohydride, rubidium metaborate, rubidium tetraborate, cesium borate, cesium borohydride, cesium metaborate, and cesium tetraborate (Hayashi, [0026]) (i.e., boron-containing compound).

Regarding claim 20, Hayashi further teaches wherein the amount of the component (B) in the film-forming composition is 0.0001 to 0.015 parts by weight with respect to 100 parts by weight of the component (A) (Hayashi, [0027]; page 19, lines 7-8).

While Hayashi does not explicitly disclose wherein a mole number of silicon in the silicon-containing compound is greater than a mole number of alkaline earth metal in the alkaline earth metal compound, as presently claimed, it would have been obvious to one of ordinary skill in the art that the amount of the component (B) (i.e., alkaline earth metal compound) in the film-forming composition with respect the component (A) (i.e., silicon-containing compound) of Hayashi would overlap with a mole number of silicon in the component (A) greater than a mole number of alkaline earth metal in the component (B), and thereby arrive at the claimed invention.
For example, if tetramethoxysilane is used as component (A) (Hayashi, [0012]; [0007]), which has a molecular weight of 152.22 as evidenced by PubChem, barium nitrate is used as component (B) (Hayashi, [0026]), which has a molecular weight of 261.3368 g/mol as evidenced by Convert Units, and the amount of the component (B) in the film-forming composition 0.015 parts by weight with respect to 100 parts by weight of the component (A) (Hayashi, [0027]; page 19, lines 7-8), a molar ratio of component (B) to component (A) (i.e., molar ratio of alkaline earth metal compound to silicon-containing compound) would be about 8.7 × 10-5  (i.e., a mole number of silicon in the component (A) is greater than a mole number of alkaline earth metal in the component (B); 0.015 g component (B) / 100 g component (A) × 1/(261.3368 g/mol) × (152.22 g/mol) = 8.7 × 10-5 mol component (B) / mol component (A)).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saegusa et al. (JP 06295618 A; hereinafter Saegusa) teaches a dielectric composition having high insulating property (Saegusa, [0008]; claim 1; [0066]), 
wherein the dielectric composition comprises Ba, wherein usable barium compounds include barium nitrate, boron as a boron compound, aluminum acetate and the like, and silicon compounds(Saegusa, [0008]; page 7, paragraph 2; page 5, paragraphs 10-15).
	The Examiner has provided a machine translation of JP 06295618 A. The citations of the prior art in this rejection refer to the machine translation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.S./Examiner, Art Unit 1732                     

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732